IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                 Assigned on Briefs October 17, 2000

                   WARDELL LEWIS V. STATE OF TENNESSEE
                   Direct Appeal from the Criminal Court for Campbell County
                             No. 10,408 E. Shayne Sexton, Judge



                                       No. E2000-01735-CCA-R3-CD
                                            December 20, 2000

The petitioner appeals the dismissal of his petition for post-conviction relief. The trial court
dismissed the petition because it was not filed within one year of the date on which the judgments
became final. We affirm the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court; Affirmed.

WILLIAM B . ACREE, JR.,
                  Sp.J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and DAVID H. WELLES, JJ., joined.

Wardell Lewis, Only, Tennessee, Pro Se.

Paul G. Summers, Attorney General & Reporter; Clinton J. Morgan, Counsel; William Paul Phillips,
District Attorney General; Michael O. Ripley, Assistant District Attorney, for the appellee, State of
Tennessee

                                                     OPINION

        On February 20, 1996, judgments of conviction were entered sentencing the petitioner to an
effective sentence of eight years in the Tennessee Department of Corrections. The sentences resulted
from the petitioner's plea of guilty to the crime of possession of controlled substance with intent to
sell or deliver and to the crime of carrying a deadly weapon with the intent to commit an offense.
There was no direct appeal of the judgments of conviction.

        On March 6, 2000, the petitioner filed a petition for post-conviction relief alleging ineffective
assistance of counsel.1 The trial court found that the petition was not filed within one year of the


         1
          The petition was filed approximately four years after the judgments of conviction. Ordinarily, a person
serving an eight year sentence would have already been released from custody by the Tennessee Department of
Correctio ns. Howe ver, it appea rs from the rec ord that the p etitioner absc ounded and did no t begin serving his
sentence
date on which the judgments became final and summarily dismissed it.

        T.C.A. §40-30-202 requires that where there is no appeal, a petition for post-conviction relief
must be filed within one year of the date on which the judgment became final. There are exceptions
to the one year requirement,2 however, the petitioner does not allege and the record does not contain
evidence that any of the exceptions apply. We hold that the petition is barred by the one year statute
of limitations.

       It is the opinion of this Court that the judgment of the trial court should be affirmed pursuant
to Rule 20, T.R.Cr.P.


                                                                 ____________________________________
                                                                 WILLIAM B. ACREE, JR., SPECIAL JUDGE




until 1999.

         2
          See T.C.A. §40-30-202(b) (c) (newly established constitutional right, new scientific evidence, prior
sentence used to enhance subsequently ruled invalid) and also Seals v. State , 23 S.W.3d 272, 279 (Tenn. 2000)
wherein the Court held that due process requires tolling of the Statute of limitations where a petitioner is denied the
reasonable opportunity to assert a claim in a meaningful time and manner due to mental incompetence.